     MATT DION & ASSOCIATES
 1   MATTHEW L. DION, ESQ.
     Nevada State Bar No: 5282
 2
     275 Hill Street, Suite 248
 3   Reno, Nevada 89501
     Telephone: (775) 737-4500
 4   Facsimile: (775) 737-4510
     Attorney for Plaintiff

                                 UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
     JOHN and JANE DOE I, Guardians Ad Litem              )
 8   For JOANN DOE I, a minor, individually,              ) CASE NO.: 3:18-cv-00538-HDM-WGC
     JOHN and JANE DOE II, Guardians Ad Litem             )
 9   For JOANN DOE II, a minor, individually, and         )
10
     JANE DOE III, Guardian Ad Litem for JOANN            )
     DOE III, a minor, individually,                      )   ORDER GRANTING
11                                                        )   STIPULATION TO
                   Plaintiff,.                            )    EXTEND DEADLINE TO FILE
12   vs.                                                  )
     CARSON CITY, a political subdivision of the              OPPOSITION TO DEFENDANT
                                                          )   CARSON CITY'S MOTION TO
13   State of Nevada; DOES 1-10,                          )       DISMISS (First Request)
14                                                        )
                   Defendant.                             )
15

16          IT IS HEREBY STIPULATED AND AGREED by and between Counsel for Plaintiffs,
17
     JOANN DOE I, JOANN DOE II, and JOANN DOE III, and Counsel for Defendant, CARSON
18
     CITY, to extend the deadline for Plaintiff to file a Response to Defendant's Motion To Dismiss
19
     by 14 days. Defendant's original deadline to file an Opposition is January 1, 2019 and has
20
     been agreed by the parties to extend the deadline to January 15, 2019.
21

22          Said request is made due to the fact, Counsel for the Plaintiffs' will be out of the office

23   from December 24, 2019 through January 1, 2019.
24

25

26

27

28
20th   December   2018
